REASONS FOR ALLOWANCE
1.	Claims 2, 4 – 14, 16 and 18 – 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The Terminal Disclaimer filed March 26, 2021 overcomes the double patenting rejection on claims 2, 4 – 14, 16, 18, 21 and 22.  
According to a prior art search on the invention, Vesterinen et al. (US Patent No. 9,668,178) disclose an invention for connecting a user equipment to a first base station, wherein the first base station and the use equipment are connected with a second base station; and disconnecting the first base station from the second base station and connecting the first base station to a third base station during a handover of the user equipment from the second base station to the third base station.  With the claimed inventions, mobility of a user equipment in local area networks can be well controlled and thus service continuity would be maintained, resulting in a robust user experience (abstract).  However, Vesterinen et al. do not disclose the claimed features as recited in claims 2, 14 and 16 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 2, 4 – 14, 16 and 18 – 22.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473